Citation Nr: 0012589	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  00-08 313	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1946 to June 1947.


FINDINGS OF FACT

1.  In May 1997 the Board denied entitlement to a compensable 
evaluation for residuals of traumatic encephalopathy.  Notice 
of disagreement for that appeal was received in September 
1994.

2.  In August 1997, the attorney and veteran entered into an 
attorney-client relationship and executed a fee agreement, 
which provided that the veteran agreed to pay the attorney 20 
percent of the gross amount of any past-due VA disability 
compensation recovered.  

3.  By a November 1998 Order, the Court vacated the Board's 
May 1997 decision and remanded the matter for additional 
development.  The Board remanded the matter to the RO in 
March 1999.

4.  By an October 1999 rating action, the RO increased the 
noncompensable evaluation to 10 percent effective November 
29, 1993.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c), (h) (1999).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits arising from the 
grant of a 10 percent rating for traumatic encephalopathy 
have been met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F. § 20.609(h) (1999).

3.  The fee specified in the agreement as being payable 
directly to the attorney by VA and amounting to 20 percent of 
past-due benefits awarded to the veteran is reasonable.  38 
U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(f)(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to a compensable 
evaluation for traumatic encephalopathy.  Notice of 
disagreement was received in September 1994.  A statement of 
the case was issued shortly thereafter and the veteran 
perfected an appeal therefrom.  In August 1996, the claim was 
remanded for additional development.  In May 1997 the Board 
denied the veteran's claim of entitlement to a compensable 
evaluation for residuals of traumatic encephalopathy. 

In August 1997, the attorney and veteran entered into an 
attorney-client relationship and executed a fee agreement.  
The fee agreement, inter alia, provided that the client 
agreed to pay the attorney twenty percent of the gross amount 
of any past-due VA disability compensation recovered, and if 
there was no recovery of back disability compensation, there 
shall be no contingent fees owed by the client to the 
attorney for representation in the matter.  The RO received 
notice of the foregoing in September 1997.

The veteran appealed the Board's 1997 determination to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In November 1998, the Court vacated the 
Board's decision, and returned the claim for another decision 
consistent with its Order.  

In March 1999, the Board remanded the claim for additional 
evidentiary development.  By an October 14, 1999, rating 
decision, the RO increased the assigned noncompensable rating 
to 10 percent, effective November 29, 1993.  

In February 2000, the RO told the veteran that entitlement to 
benefits had been established.  The RO also told the veteran 
that the record contained a fee agreement which provides for 
the payment of attorney fees by VA directly from past-due 
benefits.  The maximum amount of past-due benefits resulting 
from this award had been computed as $6,624.00.  Twenty 
percent of the maximum amount of past-due benefits was 
$1,324.80.  The RO informed the veteran that the records in 
the case were being transferred to the Board for a 
determination of eligibility for payment of attorney fees 
from any past-due benefits and when the Board had rendered a 
decision, VA would pay the amount of fees authorized and any 
excess amounts withheld would be released to him. 

Criteria and Analysis

Under Section 5904(c), an attorney may charge a fee for 
services provided to a VA claimant in a proceeding before the 
Board or VA provided that (1) a final decision has been 
promulgated by the Board with respect to the issue involved; 
(2) the notice of disagreement which preceded the Board 
decision was received on or after November 18, 1988; and (3) 
the attorney-client relationship was entered into within one 
year following the date that the decision by the Board with 
respect to the issue.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 
20.609(c).

In this case, the criteria of 38 U.S.C.A. § 5904(c) and 38 
C.F.R. § 20.609(c) have been met.  In May 1997, the Board 
denied the veteran's claim seeking entitlement to a 
compensable rating for traumatic encephalopathy.  Notice of 
disagreement preceding that determination was received in 
September 1994.  The record also shows that the attorney and 
veteran entered into an attorney-client relationship in 
August 1997, within the requisite one-year period after the 
Board's 1997 decision.  Id; In re Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993), vacated on other grounds sub nom. 
In re Wick, 40 F.3d 367 (Fed. Cir. 1994); see also In re Fee 
Agreement of Stanley, 10 Vet. App. 104, 108 (1997).

VA regulation also provides that the agreement for the 
payment of fees for services of attorneys must be in writing 
and signed by the veteran and attorney.  The agreement also 
must include the names of the veteran and attorney, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the attorney will 
be determined.  In addition, a copy of the agreement must be 
filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).  

In the case at hand the foregoing criteria have been met; the 
veteran and attorney properly executed their fee agreement.  
The agreement displays the names of the veteran and attorney, 
applicable VA file number, and specific terms under which the 
amount to be paid for the services of the attorney will be 
determined.  The agreement was signed by both parties and was 
filed in September 1997.  Id.  At this time it is noted that 
the requisite criteria of 38 C.F.R. § 20.609(h)(4) have also 
been met.  Id.

Although the attorney may charge the veteran for legal 
services provided and even though the record shows that the 
parties have entered into a valid fee agreement, VA law also 
provides that the fees permitted for services of an attorney 
must be "reasonable."  38 C.F.R. § 20.609(e).  Fees which 
total no more than 20 percent of any past-due benefits 
awarded will be presumed reasonable.  38 C.F.R. § 20.609(h).  
Here the August 1997 fee agreement provides for a contingency 
fee of 20 percent of the gross of amount of any past due VA 
disability compensation; thus, the fees are presumed 
reasonable.  38 C.F.R. § 20.609(f).

Subject to the above-discussed applicable criteria, the 
veteran and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney-at-law by VA out of any 
past-due benefits awarded as a result of a successful appeal 
to the Board only if the following criteria are met: (1) the 
total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(2) the amount of the fee is contingent on whether or not the 
claim is resolved in a manner favorable to the claimant, 
i.e., if all or any part of the relief sought is granted; and 
(3) the award of past-due benefits results in a cash payment 
to a claimant from which the fee may be deducted.  
38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  Id.

Here, the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of past-due benefits 
awarded, see August 1997 fee agreement; the contingent fee is 
based on whether or not the claim is resolved favorably on 
the veteran's behalf, see August 1997 fee agreement and 
October 1999 rating action; and the award of past-due 
benefits resulted in a cash payment to the veteran, see 
February 2000 letter.

Given the foregoing, entitlement to attorney fees for the 
grant of an increased rating to 10 percent for traumatic 
encephalopathy is warranted.  The inclusive dates for the 
payment of benefits arising from that grant of benefits are 
from December 1, 1993, (because payment of monetary benefits 
may not be made before the first day of the calendar month 
following the date of an award (November 29, 1993), see 
38 U.S.C.A. § 5111(a) (West 1991)), to October 14, 1999, the 
date of the rating decision that effectuated the grant.  

The RO has retained 20 percent of the veteran's total past 
due benefits pending a determination by the Board for 
eligibility for payment of attorney fees from those past-due 
benefits.  As such, it is now incumbent upon the RO to 
compute what amount would be payable to the attorney.  38 
U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h)(3)(i).


ORDER

Eligibility for direct payment by VA of attorney fees from 
past-due benefits is established.  The attorney should be 
paid 20 percent of past-due benefits resulting from the grant 
of an increased rating to 10 percent for traumatic 
encephalopathy for the period from December 1, 1993, to 
October 14, 1999.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


